NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-NOV-2021
                                            08:07 AM
                                            Dkt. 35 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

        DWIGHT J. VICENTE, Claimant-Appellant-Appellant, v.
    HILO MEDICAL INVESTORS, LTD., Employer-Appellee-Appellee,
     and AMERICAN HOME ASSURANCE COMPANY/AIG CLAIMS SERVICES,
                Insurance Carrier-Appellee-Appellee,
                  and JOHN MULLEN & COMPANY, INC.,
                Insurance Adjuster-Appellee-Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
        (CASE NO. AB 2015-259(H)(S); DCD NO. 1-87-00882)


    ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
   (By: Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that we lack
appellate jurisdiction over self-represented Claimant-Appellant-
Appellant Dwight J. Vicente's (Vicente) appeal from an order
denying Vicente's motion to continue trial, by the Labor and
Industrial Relations Appeals Board (LIRAB), in Case No. 2015-
259(H)(S), because the record on appeal in CAAP-XX-XXXXXXX does
not include a final decision or order by the LIRAB regarding its
review of a June 3, 2015 decision by the Director of the
Department of Labor and Industrial Relations regarding Vicente's
claim for further workers' compensation benefits for a May 3,
1987 injury.
          An aggrieved party may appeal from a final decision and
order by the LIRAB directly to this court under Hawaii Revised
Statutes (HRS) §§ 386-88 (2015) and 91-14 (2012). The
appealability of a LIRAB decision and order is governed by HRS
§ 91-14. "[A]n order that finally adjudicates a benefit or
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

penalty under the worker's compensation law is an appealable
final order under HRS § 91-14(a), although other issues remain."
Lindinha v. Hilo Coast Processing Co., 104 Hawai#i 164, 168, 86
P.3d 973, 977 (2004) (citation omitted); see Bocalbos v.
Kapiolani Med. Ctr., 89 Hawai#i 436, 443, 974 P.2d 1026, 1033
(1999) (holding that "a decision that finally adjudicates the
matter of medical and temporary disability benefits is an
appealable final order under HRS § 91-14(a), even though the
matter of permanent disability has been left for later
determination.").
          Here, no order denying a motion to continue trial by
Vicente appears in the record on appeal. Regardless, such an
order would not finally adjudicate any benefit or penalty or
finally determine the substantive issues in the underlying LIRAB
case. Absent an appealable, final decision or order by the LIRAB
on the substantive issues in LIRAB Case No. 2015-259(H)(S), the
appeal is premature and we lack jurisdiction. Once the LIRAB
enters a final, appealable decision or order on the substantive
issues in the underlying case, Vicente may appeal from that
final, appealable decision or order, and his appeal may include a
challenge to the denial of his motion for a trial continuance.
          Therefore, IT IS HEREBY ORDERED that appellate case
number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
          DATED: Honolulu, Hawai#i, November 17, 2021.
                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2